[ING LOGO] AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com May 2, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: ING Educators Direct File Nos.: 333-153730 and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 5 to the Registration Statement on Form N-4 (Amendment No. 5) for Variable Annuity Account C of ING Life Insurance and Annuity Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 5 which was declared effective on April 29, 2011. The text of Amendment No. 5 was filed electronically on April 12, 2011. If you have any questions regarding this submission, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095-4774
